Opinion issued April 15, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00832-CV
———————————
TED
LAWRENCE ROBERTSON, Appellant
V.
SANDY MELAMED, Appellee

 

 
On Appeal from the 151st District Court 
Harris County, Texas

Trial Court Case No. 2007-34091
 

MEMORANDUM OPINION
Appellant Ted
Lawrence Robertson has failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure
to file brief).  After
being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).  
We
dismiss the appeal for want of prosecution for failure to timely file a brief.  We deny all pending motions.
PER
CURIAM
Panel consists of Justices Jennings, Hanks,
and Bland